Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145916 & (47)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  STATE REPRESENTATIVE RICHARD                                                                                       Justices
  HAMMEL, STATE REPRESENTATIVE KATE
  SEGAL, STATE REPRESENTATIVE MARK
  MEADOWS, STATE REPRESENTATIVE
  WOODROW STANLEY, STATE
  REPRESENTATIVE STEVEN LINDBERG,
  and STATE REPRESENTATIVE JEFF IRWIN,
             Plaintiffs-Appellants,
  v                                                                SC: 145916
                                                                   COA: 309484
                                                                   Ingham CC: 12-000315-CZ
  SPEAKER OF THE HOUSE OF
  REPRESENTATIVES, SPEAKER PRO TEM
  OF THE HOUSE OF REPRESENTATIVES,
  HOUSE OF REPRESENTATIVES MAJORITY
  FLOOR LEADER, and HOUSE OF
  REPRESENTATIVES,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the August 16, 2012 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2013                         _________________________________________
         d0424                                                                Clerk